Name: Commission Regulation (EEC) No 3385/82 of 9 December 1982 extending the period of validity of Community surveillance of imports of certain motor vehicles, machine tools, colour television reception apparatus and cathode-ray tubes for colour television receivers, originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/ 14 Official Journal of the European Communities 17. 12. 82 COMMISSION REGULATION (EEC) No 3385/82 of 9 December 1982 extending the period of validity of Community surveillance of imports of certain motor vehicles, machine tools, colour television reception apparatus and cathode-ray tubes for colour television receivers, originating in Japan Whereas the reason which had led the Commission to introduce these measures, that is to say the threat faced by the producers, still persists ; Whereas, consequently, it is necessary to extend the aforesaid surveillance , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the committee set up under Article 5 of the abovementioned Regulation , Whereas, by Regulations (EEC) No 535/81 (2), (EEC) No 536/81 (3) and (EEC) No 537/81 (4), the Commisson introduced Community surveillance of imports of certain motor vehicles, machine tools, colour television reception apparatus and cathode-ray tubes for colour television receivers, originating in Japan ; whereas this surveillance was extended until 31 December 1982 by Regulation (EEC) No 3595/81 (*) ; The period of validity of Regulations (EEC) No 535/81 , (EEC) No 536/81 and (EEC) No 537/81 is extended until 31 December 1983 . Article 2 This Regulation shall enter into force on 1 January 1983 . It shall apply until 31 December 983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35 , 9 . 2 . 1982, p . 1 . (2) OJ No L 54, 28 . 2 . 1981 , p . 61 . ( 3 ) OJ No L 54, 28 . 2 . 1981 , p . 62 . H OJ No L 54, 28 . 2 . 1981 , p . 63 . 0 OJ No L 361 , 16 . 12 . 1981 , p . 9 .